DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.
Election/Restrictions
2.	Applicant’s election without traverse of “plasma” as the species for “biological sample” and “DNA” as the species for “nucleic acid sample” in the reply filed on 3/1/2022 is acknowledged.
3.	Claims 1-20 are pending in the application.  Claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 1-3 and 5-20 are currently under examination.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-3 and 5-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: how the method steps (i.e., steps (a)-(d)) are used to “detect a presence or an absence of cancer”.  Specifically, claim 1 recites an intended use to “detect a presence or an absence of cancer” in the preamble, but none of the method .

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
7.	Claims 1, 3, 6-14 and 16-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Clark et al. (Nat. Biotechnol. 2011, 29:908-914, with 2 pages of supplementary “ONLINE METHODS”).
Regarding claims 1, 3 and 16
Clark et al. teach, throughout the whole document, a method of analyzing a nucleic acid sample isolated from a biological sample of an individual (e.g., a genomic DNA sample isolated from blood drawn from a healthy, anonymous volunteer. See supplementary “ONLINE METHODS”, the “Sample collection” paragraph), comprising: (a) contacting said nucleic acid sample with one or more capture probe sets (e.g., one or more sets of biotinylated oligonucleotide probes. See page 908, column 1, paragraph 1: “the capture of RNA coding regions by hybridizing genomic DNA to oligonucleotide probes (baits) that collectively cover the human exome regions”; page 908, paragraph bridging columns 1-2: “Each platform uses biotinylated oligonucleotide baits complementary to the exome targets to hybridize sequencing libraries prepared from ONLINE METHODS”); (b) conducting one or more sequencing reactions on said one or more capture probe hybridized nucleic acid molecules to produce one or more sequencing reads (see Abstract; Figures 1-6; page 909, column 2, paragraph 1 – page 911, column 2, paragraph 1; supplementary “ONLINE METHODS”); (c) analyzing said one or more sequencing reads, with the aid of a computer processor, to produce a unified assessment of a genetic state of said nucleic acid sample at each locus addressed by said sequencing reaction (see page 909, column 2, last paragraph – page 910, column 1, paragraph 2; supplementary “ONLINE METHODS”, the “Exome sequencing variant calling” section); and (d) generating a biomedical report that includes biomedical information of said subject, which biomedical information is indicative of said genetic state (see supplementary “ONLINE METHODS”, the “Exome sequencing variant calling” section. The lists of exome sequencing variants as provided in Supplementary Data 1 (SNVs) and Supplementary Data 2 (indels) include “disease-related” variants (see page 913, column 1, paragraph 2) and thus can be regarded as a biomedical report.).
The language “to determine a presence or absence of cancer” recited solely in the preamble has not been given any patentable weight, as it is merely a recitation of intended use.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Regarding claim 6
The method according to Clark et al., wherein said one or more capture probe sets are conjugated to beads (e.g., streptavidin-conjugated magnetic beads) (see page 908, paragraph bridging columns 1-2; supplementary “ONLINE METHODS”).
Regarding claim 7
The method according to Clark et al., wherein said one or more capture probe sets further comprise barcodes (e.g., the sequences in the overlapping regions of the capture probes can be considered as barcodes) (see Figure 1; page 908, column 2, paragraph 2).
Regarding claim 8
The method according to Clark et al., wherein said exome comprises: (a) exons, (b) untranslated regions (UTRs), and (c) one or more splice sites, one or more intronic regions, one or more regulatory regions, or a combination thereof (see Figure 1; page 908, column 2, paragraphs 3-4; page 911, column 1, paragraphs 1-5; supplementary “ONLINE METHODS”).
Regarding claims 9-12
Since the capture probe sets used in the method of Clark et al. enrich the whole exome and cover untranslated regions (UTRs) as well as introns (see Abstract; page 908, column 2, paragraphs 3-4; page 911, column 1, paragraphs 1-5), they would 
Regarding claims 13-14
The method according to Clark et al., further comprising contacting said nucleic acid sample with one or more additional sets of capture probes, wherein said one or more additional capture probe sets is configured to selectively enrich for genomic region features, wherein said genomic region features comprises one or more sets of genes with biomedically interpretable variants (e.g., disease-associated variants) (see page 913, column 1, paragraphs 2 and 5).
Regarding claim 17
The method according to Clark et al., wherein said one or more sequencing reactions produces at least 250,000,000 sequencing reads (see first page (column 2, lines 8-10) of the supplementary “ONLINE METHODS”)
Regarding claims 18-20
The method according to Clark et al., wherein said one or more sequencing reactions produces at least 1,000,000,000 sequencing reads (e.g., “1,194,622,756” unambiguously mapped, nonduplicate 10-bp paired-end reads. See page 911, column 2, paragraph 2).

8.	Claims 1-3, 5-7 and 13-16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Morin et al. (WO 2011/160206 A1).
Regarding claim 1

Regarding claim 2
The method according to Morin et al., wherein said biomedical information of said subject is predictive, prognostic, or diagnostic of one or more biomedical features selected from the group consisting of disease state, genetic risk of disease, efficacy of a drug therapy, and prediction of optimal drug dosage (see Abstract; page 2, line 13 – page 5, line 12).
Regarding claim 3

Regarding claim 5
The method according to Morin et al., wherein said biological sample is plasma (see page 11, lines 7-13).
Regarding claim 6
The method according to Morin et al., wherein said one or more capture probe sets are conjugated to beads (see paragraph bridging pages 40-41).
Regarding claim 7
The method according to Morin et al., wherein said one or more capture probe sets further comprise barcodes (e.g., index sequences) (see paragraph bridging pages 40-41).
Regarding claims 13-15
The method according to Morin et al., further comprising contacting said nucleic acid sample with one or more additional sets of capture probes (e.g., part of Agilent SureSelect capture probes may be regarded as additional set(s) of capture probes), wherein said one or more additional capture probe sets is configured to selectively enrich for genomic region features, wherein said genomic region features comprises one or more sets of genes with biomedically interpretable variants (e.g., single nucleotide variants (SNVs) and other mutations relating to non-Hodgkin lymphoma (NHL)), wherein said biomedically interpretable variants comprise a polymorphism in a 
Regarding claim 16
The method according to Morin et al., wherein said nucleic acid sample comprises DNA (e.g., genomic DNA), RNA, or cDNA derived from RNA (see page 31, line 22 – page 32, line 10).
Conclusion
9.	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639